BRICKELL, C. J.
1. Whatever may have been .the cause of decision, at the time of the rendition of the chan*578cellor’s decree, in reference to grants of administration, and other judicial proceedings, had in this State during the war, since the decision of the Supreme Court of the United States in Horn v. Lockhart (17 Wall. 570), their validity has been unquestioned, and they have been placed on the footing of all domestic judgments or decrees, affected only by a want of jurisdiction, or because they were in derogation of the constitution, laws, or policy of the United States. If, however, the decree of the chancellor effects the proper result, it will not be reversed because the reason given for it is not correct.
2. The cause, after publication of testimony, was by the complainant submitted for final decree. Two of the defendants against whom relief is sought, were infants, and for them there had been no appointment of, or answer from, a guardian ad litem. It is an inflexible rule of practice in the courts of chancery of this State, that infant defendants must be represented by a guardian ad litem, of the appointment of the court, if they are under the age of fourteen years; or if they are above that age, of their own nomination, sanctioned by a like appointment. — Ruíe 20 (Rev. Code 1867), p. 825. If a decree had been rendered for the complainant in the condition of the cause when it was submitted, it would have been reversed on error. The proper course for the chancellor to have pursued, would have been to decline passing on the equities of the case, the parties to be affected not being properly in court, and, vacating the order of submission, have restored the cause to the docket, allowing the complainant a reasonable time to cure the imperfection. But can we say he was in error in not pursuing this course ? It is the duty of every complainant to bring parties defendant before the court, and to obtain the necessary orders for the appointment of a guardian ad litem for infant defendants, and to compel an answer from such guardian. Until this duty is performed, he is not entitled to relief, and no decree can be rendered for him, whatever may be the merits of the case he presents. If relief is refused, whatever reason may be assigned for the refusal, the proper result is reached, and oh error the decree is not assailable. It is the default of the complainant which would render any decree in his favor erroneous, and that default can not be made ground for a reversal, at his instance, of an adverse decree.
3. This defect in the proceedings seems to have escaped the attention of the chancellor, and of the parties, and in no event unless the neglect of the complainant was inexcusable, and continued after his attention had been directed to it, *579should a decree of absolute dismissal have been rendered. We will therefore reverse the decree of the chancellor, and here render a decree dismissing the bill without prejudice, and the appellant must pay the costs.